Case 3:17-cv-00699-BRM-LHG Document 222 Filed 10/09/18 Page 1 of 3 PageID: 4754

.J
111 TYPE 1o\Asms
    DUEN~FO ND~ON~~~~~~~~~~~~~~~~~~~~~~~-O-.B-o-x-10-8~41
                                                                                         Eugene, Oregon 97 440
                                                                                              p/f:   541.257 .8878
                                                                                                     info@t1df.org
 October 8, 2018
                                                                                                     www.t1df.org



 The Honorable B ,·an R. Martinotti         Sent via FedEx
 United States Dis1lrict Court Judge                                         RECEIVED
 Clarkson S. Fishef Federal Bldg. & U.S. Courthouse
 402 East State Street                                                             OCT 09 2018
 Trenton, New Jers~y 08608                                                     AT 8:30                 M
                                                                                  WILLIAM T. WALSH
                                                                                       CLERK

 RE:                I
         Insulin Pri ing Litigation, Civil Action No. 17-699 (BRM)(LHG)
                     1

         Bewley v. qvs Health, Civil Action No. 17-12031 (BRM)(LHG)
         Prescott v. <tvs Health, Civil Action No. 17-13066 (BRM)(LHG)
                     I
         Re: Order, ECF No. 2211



 Dear Judge Martinti,



     Request for aI.horization to email phone number: I would like to avoid entering my
 mobile number in th~ record. Unfortunately, we are still operating under the ban on email
 communication estalblished in March 2018. May I email my phone number to Judge Goodman?

        Agenda: As di1ected by the Court, I have submitted to counsel, in coordination with TIDF,
                         I
 a list of issues that I believe should be addressed during the Case Management Conference.
                         I
 _     Permission to 'le: In light of certain developments in the above mentioned cases, I may
 file an affidavit pursx,nt to 28 U.S. Code § 144 - Bias or prejudice of judge. Pursuant to your
 Order (ECF No. 221) I am hereby requesting the authorization to do so.

      Notice of filing ith the U.S. Courts' Judicial Conference Committees on Codes of
 Conduct and Judici+ Conduct and Disability: In anticipation of the possibility that I (or
 TlDF) might file a fo1[Illal complaint pursuant to the Judicial Conduct and Disability Act, 28
 U.S.C. §§ 351-64 in libu of an affidavit pursuant to 28 U.S. Code§ 144, TlDF filed comments
 regarding the Judicial fonference's proposed changes to the Code of Conduct for U.S. Judges
 and the Rules for Judicial-Conduct and Judicial-Disability Proceedings. I made certain
 representations in this aocument pertaining to the proceedings in this Court. For your


 1 ECF   numbers refer t filings in In re Insulin Pricing Litigation.
 Case 3:17-cv-00699-BRM-LHG Document 222 Filed 10/09/18 Page 2 of 3 PageID: 4755

J111   TYPE 1 D ABETES
       DEFENSEFO ND~ON~~~~~~~~~~~~~~~~~~~~~~~~



  information, Ihat   thus attached a true and exact copy of the Comment submitted to the U.S.
  Courts' Judicial Cb\nference regarding its proposed changes to JC&D Rules §3(c)(l).
  (Attachment A)

        Thank you for Your Honor's consideration of these matters.



                                                       Respectfully submitted,




                                                      11.:~
  cc: I have sent this letter to the Clerk's Office for distribution to the Hon. Lois H. Goodman,
  U.S.M.J, and Couns 1 of Record.




  Attachment


  A.    Comment regarding Proposed Changes to JC&D Rules §3(c)(l) and Request to Testify on
        JC&D Rules §3(\)(1) by Charles Fournier, on behalf of the Type 1 Diabetes Defense
        Foundation
                                                                                                                                       ~·       ~Ji




         Case 3:17-cv-00699-BRM-LHG Document 222 Filed 10/09/18 Page 3 of 3 PageID: 4756                                                    91
                                                                                                                                            I
    '---'-------"---~~-r~,___~--~~-~aJ~a4~1u~aw~n3~op~r----..:-~~~_,..__,_~-r--'-~_..__~-~~~~-_/
                                                          Bu1dd!4S uasu1 ..




                                 ORIGIN IO:EUGA                  (206) 353-9841                          SHIP DATE: 080CT 18
                                 JULIA BOSS                                                              ACTWGT: 0.10 LB
                                                                                                         CAD: 112248848/INET4040
                                 3059 HENDRICKS HILL DRIVE
                                 EUGENE. OR 97403                                                        BILL SENDER
                                 UNITED STATES US

                                rn CLERKS OFFICE
                                   US COURT HOUSE -:NJ DISTRICT COURT
                                   402 ESTATE ST                                     i

                                   ROOM 2020, CLARKSON FISHER BUILDING
                                   TRENTON NJ 08608 .
                                  (609) 989-2065                                 REF
                                  !NV
                                  PO:                                                            DEPT:

                           ~    Ill llll III llll llll III Ill 1111111111111111111111111111111
                           ~                                I    ~   I           J       ~                                  ~~
                                                                                                                             Express
                                           ... .-rn,,..-r..-rl               ~


                                                                                                                             lEU
                                                                         1




                                                                                                       TUE - 09 OCT 3:00P
                                                                                                   STANDARD OVERNIGHT
                                 I~~~ I 7734 2146 1794
                                                                                                                            08608
                                 XA TTNA                                                                               NJ-US EWR




             sse       I
         ®
.   ,,
                           00
                           0
                           N
                           ~
                           0
